Citation Nr: 0306417	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  00-12 286A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for paranoid 
schizophrenia.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from May 1958 to May 1961, 
from November 1961 to August 1962, and from November 1967 to 
August 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal in a manner that warrants some explanation.  By 
rating action of March 1981, the New York RO denied a claim 
of entitlement to service for PTSD ((then characterized as 
post-Vietnam syndrome) (severe personality disorder)).  
Although an April 1981 VA Form 21-8947 indicates that the 
veteran was notified of the denial of service connection for 
a personality disorder, the record does not indicate that the 
veteran was notified of the RO's finding regarding service 
connection for PTSD.  

By rating action of March 1999, the New York RO denied claims 
of entitlement to service connection for depression, PTSD, 
and paranoid schizophrenia.  The veteran was notified of 
these actions by a letter dated in March 1999.

A review of the file indicates that the RO's March 1999 
notification letter to the veteran was the first actual 
notice the veteran received about the denial of service 
connection for PTSD.  In other words, because notice to the 
veteran in April 1981 did not include specific notification 
of the denial, or the appellate rights, with respect to the 
issue of service connection for PTSD, the veteran was never 
afforded the opportunity to submit a notice of disagreement 
as to this issue.  The Board therefore concludes that, in the 
absence of proper notice, the March 1981 denial is not final.  
38 C.F.R. § 19.118 (1980).  Therefore, the matter before the 
Board is an original claim of service connection for PTSD, 
and not a petition to reopen a previously and finally denied 
claim.  

In October 1999, it was noted that the veteran had become a 
resident of Illinois, and jurisdiction of his claims file was 
transferred to the Chicago, Illinois RO in November 1999.

The veteran testified at hearings at the RO in May 1999 and 
June 2000.  The veteran also testified at a hearing before a 
member of the Board in December 2002.  


FINDINGS OF FACT

1.  The veteran does not have depression or PTSD.

2.  The veteran does not have paranoid schizophrenia that is 
attributable to military service; schizophrenia was not shown 
within a year of the veteran's separation from service.


CONCLUSIONS OF LAW

1.  The veteran does not have depression or PTSD that is the 
result of disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2002).

2.  The veteran does not have paranoid schizophrenia that is 
the result of disease or injury incurred in or aggravated by 
military service, and paranoid schizophrenia may not be 
presumed to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2002) (a psychosis may 
be presumed to have been incurred in or aggravated by service 
if manifested to a compensable degree within a year of 
separation from service).  If a reasonable doubt arises 
regarding such a determination, it will be resolved in the 
veteran's favor.  38 C.F.R. § 3.102 (2002).

In the veteran's case, his service medical records - 
including entrance and separation examination reports - are 
negative for any reference to psychiatric problems.  In May 
1959, the veteran was referred to the Mental Hygiene 
Consultation Service for a psychological clearance.  He was a 
West Point Candidate.  A May 1959 consultation record 
indicates that the veteran did not have a disqualifying 
psychiatric disorder.  The impression was that the veteran 
had a sexual adjustment problem.  He was well guarded and 
extremely nervous during the interviews, especially when any 
sexual matters were discussed.  He had a difficult time 
remembering dates or even relative times of events in his 
life.  It was felt that this "loss of memory" was a 
convenient way for the veteran to gain time, so that he could 
think of an answer that would not indicate any troubles.  

Thereafter, in a medical statement from a private physician, 
dated in September 1980, Dr. J.S. provided a psychiatric 
impression of schizophrenic reaction, paranoid type.  

Another private physician, Dr. W., in September 1980, 
provided a diagnosis of paranoid schizophrenia type.

When examined by VA in March 1981, the examiner noted the 
veteran's May 1959 consult sheet that showed that the veteran 
was found to have a sexual adjustment problem.  It was noted 
that the veteran had not received psychiatric treatment since 
separation from service, with the exception of having had a 
psychiatric consultation with Dr. J.S. in September 1980.  It 
was noted that the veteran did not think he had ever needed 
psychiatric treatment since separation.  When seen and asked 
about his mental problems, the veteran reported that his 
problem was with his job.  He noted that he had been fired in 
August 1979, after having worked since September 1978.  He 
felt that he had been blackballed.  He reported that he got 
another job at a financial institution in October 1979 but 
was fired in December 1979 for lack of leadership skills.  
The veteran noted that, in 1969, when he was in Vietnam, some 
individuals told him that they were told to assassinate 
certain Army officers without the benefit of due process, for 
treason.  He noted that after hearing more about this after 
service, he and a few other people decided to approach 
congressmen and senators to investigate the matter.  He 
reported that the chief of his job was a personal friend of 
the President who had apparently okayed these assassinations 
and that, subsequent to the veteran's inquiries, he was fired 
in August 1979.  He reported that he had heard from reliable 
sources that he had been labeled a "Vietnam crazy" and 
therefore was fired.  The veteran further noted that, after 
service in August 1962, he had worked at various odd jobs and 
also performed work for the FBI in a private capacity while 
investigating some subversive agencies for them.

At the March 1981 VA examination, the veteran also stated 
that he felt depressed at times, but on detailed examination 
it appeared that the veteran's depression was subjective.  
Mental status examination revealed that the veteran's thought 
processes flowed smoothly and revealed no evidence of a 
psychotic process in the form of loosening of associations, 
illogical thinking, hallucinations, delusions, or paranoid 
ideations.  The examiner noted that, at times, the examiner 
had suspicions as to the nature of the circumstances around 
the termination of the veteran's job.  The examiner wondered 
whether these were delusional.  Nevertheless, the examiner 
noted that even if the veteran's complaints were delusional 
in nature, no other clinical evidence was found to support 
the presence of a psychotic process.  It was possible that 
the veteran had some mild, latent paranoid tendencies but 
there was no evidence of any overtly paranoid behavior in the 
veteran's history.  The diagnosis was post-traumatic 
syndrome, claimed by the veteran, not found.  The examiner 
opined that the veteran came across as a case of a severe 
personality disorder which could be described best as an 
obsessive-compulsive personality disorder with mild paranoid 
trends and sexual maladjustment.

Correspondence from a private physician, Dr. J.M., dated in 
January 1982, indicates that the veteran reported the onset 
of his illness to be in 1980, at which time he became 
depressed when he was fired from a job as an accountant.  Dr. 
J.M. provided diagnoses of chronic paranoid schizophrenia and 
paranoid personality, and noted that this had lasted beyond 
12 months.  

The veteran submitted a transcript of a May 1995 hearing held 
before the Supreme Court of the State of New York regarding 
the issue of whether the Psychiatry City Hospital at Elmhurst 
should be authorized to medicate the veteran.  The veteran's 
younger sister testified that, a couple of weeks prior, the 
Secret Service picked up the veteran and deposited him at 
Elmhurst Hospital.  

An undated newspaper article was associated with the claims 
file, and indicates that the veteran, who had been detained 
by the Secret Service in May 1995, had filed a $49 million 
lawsuit against President Clinton for extortion, assault, 
battery, kidnapping, false imprisonment, abuse of office, 
robbery, defamation, and interference in process.  The 
article indicates that the veteran was interrogated by secret 
service agents and then detained in the psychiatric ward of 
Elmhurst Hospital in May 1995, apparently for threatening to 
kill the President.

A statement from a private physician, Dr. J.A., dated in 
March 1997, indicates that the veteran was seen and a 
diagnosis of delusional disorder, rule out psychotic disorder 
NOS was provided. 

When examined by VA in August 1998, the examiner noted that 
the claims file was not available for review; therefore, 
because the sole source of information was the veteran, the 
accuracy of the examination and impression derived could not 
be assumed.  The examiner noted that it appeared that the 
veteran's paranoid ideation began in service and that the 
veteran had been consumed with these thoughts since then.  
The veteran noted that the last people who tried to kill him 
were the New York City police.  He stated that the police had 
been breaking into his apartment occasionally and stealing 
things.  He also noted that he had a case going to the 
Supreme Court of charges against the President for authorized 
assassinations.  The examiner noted that the veteran 
discussed the author Tom Clancy being involved in these plans 
and how that author was an authority on these projects 
through the Pentagon.  Paranoid schizophrenia was diagnosed.  
The examiner did not believe that the veteran suffered from 
PTSD; however, the examiner believed that the veteran's first 
break was in the military because the veteran reported having 
paranoid ideation during service.  The veteran was completely 
preoccupied with paranoid delusions, which began in service, 
and because of this, the veteran had been unable to retain 
employment.  

A March 1999 statement from a VA physician, Board of 
Psychiatry & Neurology, at the VA Medical Center in New York, 
indicates that the veteran was considered completely disabled 
from working from the psychiatric standpoint.  The physician 
opined that the veteran's persecutory thinking processes and 
thought disorder were so completely dominated by, and 
entangled with, the veteran's past military experiences to 
suggest (if not indicate) a connection (possibly causal) 
between those experiences and the veteran's current mental 
state.  That is, the veteran's current mental state evolved 
with a major continuation from his military experiences.

VA treatment records indicate that the veteran was 
hospitalized in October 1999.  His discharge summary includes 
a diagnosis of paranoid psychosis. In October 1999, 
assessments of history of PTSD and history of depression were 
provided.  In December 1999, the assessment was schizotypal 
personality disorder with paranoid and narcissistic features.  
Other assessments were delusional disorder, paranoid 
schizophrenia, and PTSD by history.

When examined by VA in March 2000, it was noted that the 
claims file had been reviewed.  The examiner also noted the 
veteran's history of having had a sexual adjustment disorder 
in service but no disqualifying defects for a potential West 
Point appointment.  The examiner also noted the March 1999 
statement from a VA psychiatrist indicating that the 
veteran's current mental state evolved with a major 
contribution from military experiences, and an August 1998 VA 
examiner's diagnosis of schizophrenia and statement that the 
veteran's first break was in service with paranoid delusions 
beginning in service.  The examiner provided a detailed 
description of the veteran's history.  Paranoid schizophrenia 
was diagnosed.  The examiner opined that no stressors to 
support a diagnosis of PTSD were found, and after carefully 
reviewing the veteran's previous diagnoses, it was determined 
that the veteran had only one diagnosis - paranoid 
schizophrenia.  The examiner further opined that, after 
carefully reviewing the claims file, service records, and 
opinions of other physicians, it was not at least as likely 
as not that the veteran's mental condition was related to in-
service causes.

Medical reports and an entitlement decision from the Social 
Security Administration (SSA) were received in April 2000, 
indicating that the veteran's paranoid type schizophrenic 
reaction began in December 1979.  SSA also enclosed the 
September 1980 medical statement from Dr. J.S., and results 
of the March 1997 examination by Dr. J.A.

PTSD

In order to award service connection for PTSD, there must be 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2002).  
Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressor is related to such 
combat, the veteran's lay testimony regarding the claimed 
stressor is accepted as conclusive as to its actual existence 
absent clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) (as amended by 64 
Fed. Reg. 32,807-32,808 (1999)) (effective March 7, 1997) 
(implementing the decision in Cohen v. Brown, 10 Vet. App. 
128 (1997)).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

Prior to March 7, 1997, the effective date of the current 
version of this regulation, the old requirements for service 
connection for PTSD were very similar.  Service connection 
for PTSD required medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptoms and the claimed in-service stressor.  64 Fed. Reg. 
32,808 (June 18, 1999); 38 C.F.R. § 3.304(f) (effective prior 
to March 7, 1997).  The prior regulation, however, did not 
require that the PTSD diagnosis be in accordance with 
38 C.F.R. § 4.125(a) and DSM-IV, but rather provided that if 
the claimed in-service stressor was related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded a combat citation, 
such as the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation, was accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (effective 
prior to March 7, 1997).  The Board notes this regulatory 
change because, when a regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, as is the case here, the version more 
favorable to the veteran should apply, unless Congress or the 
VA Secretary provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).

In the present case, the Board finds that the substance of 
the previous 38 C.F.R. § 3.304(f) has not been significantly 
altered.  Under the new regulation, the three requirements 
remain essentially unchanged.  It still requires medical 
evidence of a current diagnosis of PTSD, a medical link 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2002).  
Furthermore, because the general requirements of the 
regulation have not been substantively changed, the Board 
further finds that the veteran has not been prejudiced by not 
being formally apprised of the change in the regulation.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

The veteran contends that he has PTSD as a result of 
stressors he experienced during service in Vietnam.  In 
support of his claim, the veteran has provided numerous 
written statements and testimony describing several stressful 
events he contends he experienced during his period of active 
service in Vietnam.  Based on a review of the evidence, the 
Board finds that service connection for PTSD is not 
warranted.  

The Board notes that what is significant about the evidence 
of record is what it does not include.  None of the clinical 
assessments of record includes a diagnosis of PTSD.  His 
service medical records are negative for complaints of, 
treatment for, or a diagnosis of PTSD.  Moreover, although 
October 1999 and December 1999 VA outpatient treatment 
reports reflect an assessment of a history of PTSD, the Board 
notes that such assessment is not a medical diagnosis of a 
current disability.  In fact, the remaining post-service 
private evaluation reports and VA examination and treatment 
reports do not contain a diagnosis of PTSD.  Even VA 
examiners agree that the veteran does not suffer from PTSD 
but from paranoid schizophrenia, as evidenced by VA 
examination reports in August 1998 and March 2000.  
Consequently, absent a current diagnosis of PTSD, service 
connection for PTSD is not warranted.

Additionally, the Board has considered all of the documents 
submitted by the veteran in support of his claim.  Throughout 
his appeal, the veteran submitted transcripts of various 
court hearings, copies of court decisions, newspaper 
articles, copies of electronic e-mails, memoranda from a 
former employer, and numerous articles obtained from the 
Internet.  Nevertheless, these documents do not show that the 
veteran has a medical diagnosis of PTSD.

The Board has taken into consideration the veteran's written 
statements, May 1999 and June 2000 RO testimony, and December 
2002 Board testimony regarding his opinion that he has PTSD 
because of his experiences in Vietnam, but he does not have 
current disability by medical diagnosis.  In short, while the 
veteran is competent to provide information regarding the 
symptoms he currently experiences and has experienced since 
military service, he has not been shown competent to provide 
a medical diagnosis.  The Board has also considered the 
statements made by the veteran's brother and sister and 
acknowledges that they are competent to describe the 
manifestations of the veteran's disability but, like the 
veteran, are not competent to provide a medical diagnosis.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (lay witnesses are competent 
to describe painful experiences and symptoms that result 
therefrom).  

Depression

Similarly, the Board finds that what is significant about the 
record with respect to the depression claim is, 
paradoxically, what it does not include.  Even assuming that 
the veteran experienced depression in service and continues 
to feel depressed, the medical evidence does not show that 
the veteran currently has any diagnosed malady of depression 
distinct from his diagnosed psychiatric disability-
schizophrenia.  None of the records on appeal includes a 
medical diagnosis of depression.  As noted above, his service 
medical records are negative for any reference to depression, 
and although post-service treatment records show that the 
veteran has complained of being depressed, the salient point 
to be made is that there is no current diagnosis of such a 
disability.  Nor has there been any such diagnosis evident 
since the veteran's separation from service many years ago in 
1970.  Consequently, the Board concludes that service 
connection is not warranted on account of lack of a current 
disability.

The Board has considered all of the documents submitted by 
the veteran in support of his claim.  Throughout his appeal, 
the veteran submitted transcripts of various court hearings, 
copies of court decisions, newspaper articles, copies of 
electronic e-mails, memoranda from a former employer, and 
numerous articles obtained from the Internet.  Nevertheless, 
these documents do not show that the veteran has a medical 
diagnosis of depression.

The Board has taken into consideration the veteran's written 
statements, May 1999 and June 2000 RO testimony, and December 
2002 Board testimony regarding his problems with depression, 
but he does not have current disability by medical diagnosis.  
As with the PTSD claim, the veteran is competent to provide 
information regarding the symptoms he has experienced during 
military service and since, but he has not been shown 
competent to provide a medical diagnosis.  The Board has also 
considered the statements made by the veteran's brother and 
sister and acknowledges that they are competent to describe 
the manifestations of the veteran's disability but, like the 
veteran, are not competent to provide a medical diagnosis.  
Layno, 6 Vet. App. at 470; Grottveit,  5 Vet. App. at 92-93; 
Espiritu, 2 Vet. App. at 494-95.  

Paranoid Schizophrenia 

Turning to the veteran's claim of entitlement to service 
connection for paranoid schizophrenia, the Board finds that 
service connection is not warranted.  

In the veteran's case, the record does not show that the 
veteran had any problem with schizophrenia until December 
1979, when SSA determined that the veteran's schizophrenic 
reaction began.  The record also does not show that the 
veteran had such a problem until September 1980, when Dr. W. 
provided a diagnosis of paranoid schizophrenia.  The Board 
notes that this diagnosis comes more than 10 years after 
separation from service.  In this regard, the statutory 
presumption of 38 C.F.R. § 3.307 does not aid the veteran 
because no evidence has been submitted to show that paranoid 
schizophrenia was manifested to a compensable degree within a 
year of his separation from service.  38 C.F.R. §§ 3.307, 
3.309 (2002).

Although an opinion has been provided by a VA examiner in 
August 1998 that the veteran's first psychotic break was in 
the military or that the veteran's paranoid delusions began 
in service, such an opinion does not appear to have been 
based on a review of the veteran's record.  The August 1998 
VA opinion refers to the veteran's own self-reported history 
of paranoid ideation beginning during service, and while such 
problems may very well have occurred just as the veteran 
reported, this nexus opinion does not account for the 
veteran's service medical records which do not contain any 
references to such complaints.  In fact, the August 1998 VA 
examiner specifically prefaces the opinion with a word of 
caution about the information on which the conclusions were 
based.  The examiner also specifically notes that the 
veteran's claims file was not reviewed.  For all of these 
reasons, the Board gives little evidentiary weight to the 
opinion that came from this examination.

The Board finds that the most recent VA examination in March 
2000 best explains the onset of paranoid schizophrenia 
relative to military service:  the veteran does not have 
paranoid schizophrenia that may be attributed to service, or 
to specific problems in service such a sexual adjustment.  As 
noted above, there is no mention of the veteran having had 
paranoid ideations until more than 10 years after separation 
from service.  It is significant that the March 2000 VA 
physician reviewed the entire record and based the opinion on 
the evidence set forth in the claims file, something the 
August 1998 VA examiner or even the March 1999 VA physician 
apparently did not do.  As noted above, the August 1998 
explicitly provided a disclaimer that any opinions may be 
based on a somewhat inaccurate premise.  Additionally, the 
March 2000 opinion is consistent with the evidence of record, 
which does not show problems with schizophrenia until many 
years after the veteran's separation from service.  For all 
these reasons, the Board gives greater evidentiary weight to 
the March 2000 VA physician's opinion.  Therefore, the Board 
finds that the veteran's paranoid schizophrenia is not 
attributable to military service.

Additionally, the Board has considered all of the documents 
submitted by the veteran in support of his claim.  Throughout 
his appeal, the veteran submitted transcripts of various 
court hearings, copies of court decisions, newspaper 
articles, copies of electronic e-mails, memoranda from a 
former employer, and numerous articles obtained from the 
Internet.  Nevertheless, these documents do not contain a 
medical nexus opinion reflecting that the veteran's paranoid 
schizophrenia had its onset during service or became manifest 
within a year of his separation from service.

Finally, the Board has considered the veteran's numerous 
written statements, statements made by the veteran's brother 
and sister, May 1999 and June 2000 RO testimony, and December 
2002 Board testimony regarding the etiology of his paranoid 
schizophrenia.  While the veteran, his brother, or sister is 
competent to provide information regarding the symptoms the 
veteran currently experiences and has experienced since his 
separation from military service, there is no indication that 
they are competent to comment upon etiology or time of onset.  
Layno, 6 Vet. App. at 470; Grottveit, 5 Vet. App. at 92-93; 
Espiritu, 2 Vet. App. at 494-95.  For the reasons discussed 
above, as the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim must be denied.  

In adjudicating these claims, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA).  This law is applicable to all claims filed on or 
after the date of enactment of the VCAA - November 9, 2000 - 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

In this case, VA's duties have been fulfilled.  The required 
notice must inform the applicant of any information necessary 
to complete the application.  The purpose of the first notice 
is to advise the claimant of any information, or any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

In this case, VA informed the veteran of which information 
and evidence he was to provide and which information and 
evidence VA would attempt to obtain on his behalf.  In 
reviewing the amended § 5103(a), the Board finds that VA has 
complied with the notice requirements contained in § 5103(a).  
From the outset, the RO has informed the veteran of the bases 
on which the RO decided the claims and of the elements 
necessary to be granted the benefits sought.  This is 
evidenced by the rating actions of March 1981, March 1999, 
and May 2001; May 1999 hearing officer's decision; statement 
of the case issued in May 2000; and supplemental statement of 
the case issued in April 2002, which informed him of the 
applicable law and regulations.  The record shows that the RO 
has notified the veteran of the evidence necessary to 
substantiate the claims, and he was given the opportunity to 
submit additional evidence.  Specifically, the RO notified 
the veteran of the development of his claims, the type of 
evidence needed to prove his claims, and of which evidence 
would be obtained by the veteran, and which evidence would be 
retrieved by VA.  38 U.S.C.A. § 5103(a) (West 2002).  These 
documents also show that VA has provided the veteran with a 
recitation of the pertinent statutes and regulations, and 
discussion of the application of each to the evidence.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and newly 
promulgated 38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  In this case, VA records were obtained.  
The veteran has made arguments about Federal Bureau of 
Investigation (FBI) records and the need to obtain 
information from the FBI about the veteran's contacts with 
the agency shortly after he left military service; however, 
there has been no indication from the veteran or his 
representative as to how such records would be relevant to 
his claims before the Board.  In other words, the veteran has 
not indicated that additional records exist that would have 
an effect on the Board's analysis.  

Finally, the new law and regulations provide that an opinion 
or examination be provided where necessary. 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(c)(4)).  Here, the veteran was provided VA 
examinations in March 1981, August 1998, and March 2000, and 
VA examiners rendered opinions on the central issues in these 
claims.  An additional examination or medical opinion being 
unnecessary, the Board finds that the RO has satisfied the 
new duty-to-assist obligations.  

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case, further development of this 
case under the VCAA will serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  


ORDER

Service connection for depression is denied.

Service connection for paranoid schizophrenia is denied.

Service connection for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

